--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of November 15, 2010,
(the “Agreement”), is by and between Acxiom Corporation, a Delaware corporation
(the “Company”) and John A. Adams (the “Executive”).
 
WHEREAS, the Company and the Executive are currently party to an Employment
Agreement (the “Original Agreement”) whereby the Executive serves as Chief
Operating Officer & Executive Vice President of the Company; and
 
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the continued employment relationship between the Executive
and the Company following the expiration of the term of the Original Agreement
(other than with respect to the termination of any benefits under Section 9(g)
of the Original Agreement as of the date hereof).
 
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
1.           Employment. The Company hereby continues to employ the Executive
and the Executive hereby accepts continued employment with the Company, upon the
terms and subject to the conditions set forth herein.
 
2.           Term.
 
(a)            Subject to termination pursuant to Section 9, the term of the
employment by the Company of the Executive pursuant to this Agreement (as the
same may be extended, the “Term”) will commence on May 14, 2011 (the “Effective
Date”) and terminate on June 30, 2013; provided, however, that the Term will not
commence if the Executive’s employment pursuant to the Original Agreement is
terminated prior to the Effective Date.
 
(b)           Commencing on June 30, 2013 and on each subsequent anniversary
thereof, the Term may be extended by the Company for a period of one (1)
additional year following the expiration of the applicable Term by notifying the
Executive of such renewal in writing not later than one hundred eighty (180)
days before any such date.
 
3.           Position.  During the Term, the Executive will serve as Chief
Operating Officer & Executive Vice President of the Company performing duties
commensurate with such positions and will perform such additional duties as the
Chief Executive Officer of the Company (“CEO”) will determine. The Executive
will report directly to the CEO. The Executive agrees to serve, without any
additional compensation as a member of the board of directors and/or as an
officer of any subsidiary of the Company. If the Executive’s employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive will resign as a director and/or officer of any of its
subsidiaries, such resignation to be effective no later than the date of
termination of the Executive’s employment with the Company.
 
4.           Duties. During the Term, the Executive will devote his full time
and attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable
and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5.           Salary and Bonus.
 
(a)           For purposes of this Agreement, the “Initial Fiscal Year” will
mean the period commencing on April 1, 2011 and ending on March 31, 2012. A
“Fiscal Year” will mean the Initial Fiscal Year and any other fiscal year of the
Company during the Term of the Agreement.
 
(b)           During the Initial Fiscal Year, the Company will pay the Executive
a base salary at an annual rate of $500,000.  During the Term of this Agreement,
within 90 days following the end of each Fiscal Year (and for the fiscal year
ending on March 31, 2011, if the fiscal year’s review has not taken place as of
the Effective Date), the CEO will, in good faith, review the Executive’s annual
base salary and will recommend to the Compensation Committee of the Board (the
“Compensation Committee”) such annual rate of salary as the CEO may deem
advisable (such annual rate of salary, as the same may be increased, the “Base
Salary”).  The Compensation Committee may increase (but not decrease) the annual
rate of salary. The Base Salary will be payable to the Executive in
substantially equal installments in accordance with the Company’s normal payroll
practices.
 
(c)           During each Fiscal Year (and for the fiscal year ending on March
31, 2011, if that fiscal year’s bonus determination has not been made prior to
the Effective Date), the Executive will be eligible for a target cash bonus
opportunity of 75% of then-current Base Salary. The Executive’s entitlement to
such cash bonus, if any, will be determined by the independent members of the
Board (or by the Compensation Committee) based on the terms of the executive
bonus program then in effect, including the Board’s (or the Compensation
Committee’s) good faith determination as to whether pre-determined performance
targets of the Company have been achieved following a review of the Company’s
year-end audited financial statements.  All such performance targets will be
determined by the independent members of the Board (or by the Compensation
Committee).  Payments will be made in accordance with the terms of the relevant
plan.
 
(d)           It is understood that the Executive will not initially reside in
Little Rock, Arkansas.  In the event that the Executive elects to live in the
Little Rock area the Company will reimburse the Executive for all reasonable
expenses incurred in connection with the relocation of his residence and family
to the Little Rock area, including reasonable moving expenses and reasonable
transaction costs associated with the sale of the Executive’s current principal
residence outside the State of Arkansas and the Executive’s purchase of a new
principal residence in the Little Rock area (but such costs will not include
those associated with points to reduce the cost of mortgage loan payments)
(collectively, “Moving Costs”).
 
(e)           Promptly following the date hereof, the Company will reimburse the
Executive for reasonable legal expenses up to an amount of $7,500 incurred by
him in connection with the drafting and negotiation of this Agreement.
 
6. Long-Term Incentive Awards.
 
(a)           During the Term of this Agreement, within 90 days following the
end of each Fiscal Year (and for the fiscal year ending on March 31, 2011, if
that fiscal year’s consideration has not taken place as of the Effective Date),
the independent members of the Board of Directors (or the Compensation
Committee) will in good faith consider the grant of long-term equity incentive
awards to the Executive.
 
(b)           Notwithstanding any provision to the contrary in any equity
incentive plan or related award agreement relating to any equity incentive award
granted to the Executive, and notwithstanding any contrary statement in the
Original Agreement, the definition of competitive business activities applicable
to such equity incentive plan or award agreement shall be deemed to be the
definition contained in Section 12(b) hereof.
 
 
 2

--------------------------------------------------------------------------------

 
7.           Vacation, Holidays and Sick Leave; Life Insurance. During the Term,
the Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Fiscal Year be entitled to at least four (4) weeks of such vacation. During the
Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.
 
8.           Business Expenses. The Executive will be reimbursed for all
reasonable business expenses incurred by him in connection with his employment
following timely submission by the Executive of receipts and other documentation
in accordance with the Company’s normal expense reimbursement policies.
 
9.           Termination of Agreement. The Executive’s employment by the Company
pursuant to this Agreement will not be terminated before the end of the Term
hereof, except as set forth in this Section 9.
 
(a)           By Mutual Consent. The Executive’s employment pursuant to this
Agreement may be terminated at any time by the mutual written agreement of the
Company and the Executive.
 
(b)           Death. The Executive’s employment pursuant to this Agreement will
be terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs will receive, when the same would have been paid to the
Executive (whether or not the Term will have expired during such period),
(i) all Base Salary and benefits (including any earned but unpaid cash bonus) to
be paid or provided to the Executive under this Agreement through the Date of
Termination (as defined in Section 9(j) hereof), (ii) any other unpaid benefits
(including death benefits) to which they are entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination, (iii) the amount of any cash bonus related to any Fiscal Year
ending before the Date of Termination (and the fiscal year ending on March 31,
2011) that has been earned but remains unpaid and (iv) the amount of any target
cash bonus to which the Executive would otherwise have been entitled for the
Fiscal Year in which the Date of Termination occurs, pro-rated based on the
portion of the applicable Fiscal Year that the Executive worked for the Company.
 
(c)           Disability. The Executive’s employment pursuant to this Agreement
may be terminated by delivery of written notice to the Executive by the Company
(a “Notice of Termination”) in the event that the Executive is unable, as
determined by either the CEO or the independent members of the Board of
Directors (or any committee of the Board comprised solely of independent
directors), to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness that has lasted (or can reasonably be
expected to last) for a period of ninety (90) consecutive days, or for a total
of ninety (90) days or more in any consecutive one hundred and eighty (180)
day-period. If the Executive’s employment is terminated pursuant to this
Section 9(c), the Executive will be entitled to receive, when the same would
have been paid to the Executive (whether or not the Term will have expired
during such period), (i) all Base Salary and benefits, on the normal payroll
cycle, that would have been paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) any other unpaid benefits
(including disability benefits, subject to offsets as set forth in the
disability plan) to which he is otherwise entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of Termination
within the timeframe established by any such plan, policy or program or, if no
timeframe is established, within 10  business days following Date of
Termination, (iii) the amount of any cash
 
 
3 

--------------------------------------------------------------------------------

 
bonus related to any Fiscal Year ending before the Date of Termination (and for
the fiscal year ending on March 31, 2011) that has been earned but remains
unpaid and (iv) the amount of any target cash bonus to which the Executive would
otherwise have been entitled for the Fiscal Year in which the Date of
Termination occurs, pro-rated based on the portion of the applicable Fiscal Year
that the Executive worked for the Company and paid at the same time such cash
bonuses are paid to other similarly situated executives also receiving such
bonuses.
 
(d)           By the Company for Cause. The Executive’s employment pursuant to
this Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination): (i) the willful failure by the Executive to substantially
perform his duties or follow the reasonable and lawful instructions of the CEO
or the Board; provided, that the Executive will be allowed to cure such failure
within thirty (30) days of delivery to the Executive by the Company of written
demand for performance, which such written demand will specifically identify the
manner in which the Company believes he has not substantially performed his
duties; (ii) the engaging by the Executive in willful misconduct, or the
Executive’s gross negligence, that is materially injurious to the Company,
monetarily or otherwise, (iii) the conviction of, or pleading guilty or nolo
contendere to, any felony or a fraud; or (iv) the Executive’s material breach of
the provisions of this Agreement (including, but not limited to, Section 12) or
of any material employment policy of the Company, which, if curable, is not
cured within thirty (30) days of delivery to the Executive by the Company of
written notice thereof.  If the Executive’s employment is terminated pursuant to
this Section 9(d), the Executive will be entitled to receive all Base Salary and
benefits to be paid or provided to the Executive under this Agreement through
the Date of Termination, any other unpaid benefits to which he is otherwise
entitled under any plan, policy or program of the Company applicable to the
Executive as of the Date of Termination (including, without limitation, the
amount of any cash bonus related to any Fiscal Year ending before the Date of
Termination (and the fiscal year ending on March 31, 2011) that has been earned
but remains unpaid) and no more.
 
(e)           By the Company Without Cause. The Executive’s employment pursuant
to this Agreement may be terminated by the Company at any time without Cause by
delivery of a Notice of Termination.  If the Executive’s employment is
terminated pursuant to this Section 9(e), the Executive will be entitled to
receive (i) all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, (ii) the amount of any
cash bonus related to any Fiscal Year ending before the Date of Termination (and
the fiscal year ending on March 31, 2011) that has been earned but remains
unpaid, (iii) an amount equal to one hundred and seventy-five percent (175%) of
the Executive’s Base Salary at the then-current rate of Base Salary, and (iv)
any other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination.  The amounts referred to in clauses (i) through (iii) above
will be paid to the Executive ratably over a twelve month period commencing on
the normal payroll cycle occurring immediately following the expiration of the
Severance Delay Period, in accordance with the Company’s normal payroll policies
and procedures.  Additionally, if the Executive’s employment is terminated
pursuant to this Section 9(e), notwithstanding anything contained in the
Original Agreement, any equity plan or grant documents, the Executive shall also
receive solely with respect to Performance Units granted after the date hereof:
(i) the number of Performance Units, if any, that were earned during a completed
performance period but remain unvested, multiplied by a fraction, the numerator
of which is the full number of calendar months that elapsed between the
beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, payment for which shall be processed within thirty (30) days
following the expiration of the Severance Delay Period; and (ii) the number
of  Performance Units, if any, for performance periods that are ongoing as of
the Date of
 
 
 4

--------------------------------------------------------------------------------

 
Termination and for which at least one-year of the performance period has
elapsed as of the Date of Termination, multiplied by a fraction, the numerator
of which is the full number of calendar months that elapsed between the
beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained employed.
“Performance Unit” shall mean any equity incentive awards granted by the Company
to the Executive that are earned based upon achievement of performance measures
during a performance period as defined by the accompanying grant documents.  As
a condition to receiving such payments, the Executive agrees to execute, deliver
and not revoke a general release in the form attached as Exhibit A prior to the
expiration of the Severance Delay Period. “Severance Delay Period” shall mean
the period beginning on the Date of Termination and ending on the thirtieth day
thereafter.  Notwithstanding the foregoing, in the event that the Executive's
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) occurs in connection with an exit incentive program or other
employment termination program offered to a group or class of employees, as
defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the Date of
Termination and ending on the sixtieth day thereafter.
 
(f)           By the Executive for Good Reason. The Executive’s employment
pursuant to this Agreement may be terminated by the Executive by written notice
of his resignation (“Notice of Resignation”) delivered to the Company within
ninety (90) days of any of the following (each of which will constitute “Good
Reason” for resignation): (i) a reduction by the Company in the Executive’s
title or position, or a material reduction by the Company in the Executive’s
authority, duties or responsibilities, or the assignment by the Company to the
Executive of any duties or responsibilities that are materially inconsistent
with such title, position, authority, duties or responsibilities; (ii) a
reduction in Base Salary; (iii) any material breach of this Agreement by the
Company; provided, that the Company will be allowed to cure such breach within
thirty (30) days of delivery to the Company by the Executive of written demand
for performance, which such written demand will specifically identify the manner
in which the Executive believes the Company has breached this Agreement; or (iv)
the Company’s requiring the Executive to relocate his office location more than
fifty (50) miles from his initial office location in Little Rock, Arkansas.  For
avoidance of doubt, “Good Reason” will exclude the death or Disability of the
Executive.  If the Executive resigns for Good Reason pursuant to this Section
9(f), the Executive will be entitled to receive (i) all Base Salary and benefits
to be paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) the amount of any cash bonus related to any Fiscal Year ending
before the Date of Termination (and the fiscal year ending on March 31, 2011)
that has been earned but remains unpaid, (iii) an amount equal to one hundred
and seventy-five percent (175%) of the Executive’s Base Salary at the
then-current rate of Base Salary, and (iv) any other unpaid benefits to which
the Executive is otherwise entitled under any plan, policy or program of the
Company applicable to the Executive as of the Date of Termination.  The amounts
referred to in clauses (i) through (iii) above will be paid to the Executive
ratably over a twelve month period commencing on the normal payroll cycle
occurring immediately following the expiration of the Severance Delay Period, in
accordance with the Company’s normal payroll policies and
procedures.  Additionally, if the Executive resigns for Good Reason pursuant to
this Section 9(f), notwithstanding anything contained in the Original Agreement,
any equity plan or grant documents, the Executive shall also receive solely with
respect to Performance Units granted after the date hereof: (i) the number of
Performance Units, if any, that were earned during a completed performance
period but remain unvested, multiplied by a fraction, the numerator of which is
the full number of calendar months that elapsed between the beginning of the
performance period and the Date of Termination and the denominator of which is
the number of months between the beginning of the performance period and when
the award would fully vest and no longer be subject to forfeiture, payment for
which shall be processed within thirty
 
 
 5

--------------------------------------------------------------------------------

 
(30) days following the expiration of the Severance Delay Period; and (ii) the
number of  Performance Units, if any, for performance periods that are ongoing
as of the Date of Termination and for which at least one-year of the performance
period has elapsed as of the Date of Termination, multiplied by a fraction, the
numerator of which is the full number of calendar months that elapsed between
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained
employed.  As a condition to receiving such payments, the Executive agrees to
execute, deliver and not revoke a general release in the form attached as
Exhibit A prior to the expiration of the Severance Delay Period.
 
(g)           Non-Renewal by the Company. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive by delivery of a Notice of
Resignation following the Company’s failure to extend the current Term of this
Agreement consistent with the provisions of Section 2(b) or if his employment is
terminated at the end of the current Term  pursuant to Section 2(b). If the
Executive’s employment is terminated pursuant to this Section 9(g), the
Executive will be entitled to receive all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination,
any other unpaid benefits to which he is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination (including, without limitation, the amount of any cash bonus related
to any Fiscal Year ending before the Date of Termination which has been earned
but remains unpaid) and no more.
 
(h)           By the Executive Without Good Reason. The Executive’s employment
pursuant to this Agreement may be terminated by the Executive at any time by
delivery of a Notice of Resignation to the Company. If the Executive’s
employment is terminated pursuant to this Section 9(h), the Executive will
receive all Base Salary and benefits (including any earned but unpaid cash
bonus) to be paid or provided to the Executive under this Agreement through the
Date of Termination, any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination (including, without limitation,
the amount of any cash bonus related to any Fiscal Year ending before the Date
of Termination which has been earned but remains unpaid) and no more.
 
(i)           Following a Change in Control.
 
(i) If, within twenty-four (24) months following a Change in Control, the
Executive is (i) terminated without Cause, or (ii) resigns for Good Reason (as
defined and qualified in Section 9(f) above), then the Executive will be
entitled to receive (i) all Base Salary and benefits to be paid or provided to
the Executive under this Agreement through the Date of Termination, (ii) the
amount of any cash bonus related to any Fiscal Year ending before the Date of
Termination (and the fiscal year ending on March 31, 2011) that has been earned
but remains unpaid, (iii) an amount equal to two hundred and fifty percent
(250%) of the Executive’s Base Salary at the then-current rate of Base Salary,
(iv) notwithstanding anything to the contrary in any equity incentive plan or
agreement or the related award agreements, all options, restricted stock awards
and restricted stock unit awards (other than any Performance Units granted after
the date hereof), which are then outstanding, to the extent not then vested,
shall vest, and (v) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program
 
 
  6

--------------------------------------------------------------------------------

 
of the Company applicable to the Executive as of the Date of Termination.  The
amounts referred to in clauses (i) through (iii) above will collectively be
referred to as the “Change in Control Severance Amount.”  The Change in Control
Severance Amount will be paid to the Executive in a lump sum immediately
following the expiration of the Severance Delay Period. The Executive agrees to
execute, deliver and not revoke a general release in the form attached as
Exhibit A prior to the expiration of the Severance Delay Period.  Payments
pursuant to this Section 9(i) will be made in lieu of, and not in addition to,
any payment pursuant to any other paragraph of this Section 9.
 
(ii) In the event of a Change in Control, whether or not the Executive’s
employment is terminated, the Executive shall earn and become 100% vested in a
prorated portion of any Performance Units granted after the date hereof for
performance periods that are ongoing as of the Change in Control and for which
at least one-year of the performance period has elapsed as of the Change in
Control as calculated pursuant to the following sentence, notwithstanding
anything contrary in the Original Agreement or any equity incentive plan or
agreement, including without limitation, the 2005 Equity Plan or the related
award agreements and grant documents. The amount of the prorated Performance
Units will be determined in accordance with the terms of the Performance Unit
grant documents based upon the Company’s performance as of the date of the
Change in Control as if the performance period had been completed, and then
multiplied by a fraction, the numerator of which is the full number of calendar
months that have elapsed since the beginning of the performance period and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture. Additionally, in the event of a Change in Control, whether or not
the Executive’s employment is terminated, the Executive shall become 100% vested
in a prorated portion of Performance Units granted after the date hereof that
were earned during a completed performance period but remain unvested as
calculated pursuant to the following sentence, notwithstanding anything to the
contrary in the Original Agreement or any equity incentive plan or agreement,
including without limitation, the 2005 Equity Plan, or the related award
agreements and grant documents.  The amount of prorated Performance Units will
be determined based upon the number of Performance Units, if any, that were
earned during the completed performance period but remain unvested, and then
multiplied by a fraction, the numerator of which is the full number of calendar
months that have elapsed since the beginning of the performance period and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture. Payments made pursuant to this section shall be processed within
thirty (30) days after the Change in Control.
 
 (j)           Date of Termination. The Executive’s Date of Termination will be
(i) if the Executive’s employment is terminated pursuant to Section 9(b), the
date of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 9(c), Section 9(d) or Section 9(e), the date on which a Notice of
Termination is given, (iii) if the Executive’s employment is terminated pursuant
to Section 9(f), the date specified in the Notice of Resignation, (iv) if the
Executive’s employment is terminated pursuant to Section 9(g), the date
specified in the Notice of Resignation or, if no Notice of Resignation is
delivered, the last day of the current Term, (v) if the Executive’s employment
is terminated pursuant to Section 9(h), the date specified in the Notice of
Resignation (provided that the Executive will deliver such Notice of Resignation
to the Company not less than thirty (30) days before the Date of Termination
specified therein) and (vi) if the Executive’s employment is terminated pursuant
to Section 9(i), the date specified in the Notice of Termination or the Notice
of Resignation, as applicable.
 
(k)           For the purposes of this Agreement, a “Change in Control” will
mean any of the following events:
 
(i)  An acquisition of any securities of the Company entitled to vote generally
in the election of directors (the “Voting Securities”) by any “person” (as the
term person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of thirty percent
 
 
  7

--------------------------------------------------------------------------------

 
(30%) or more of the combined voting power of the then outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred, Voting Securities that are acquired in a “Non-Control Acquisition”
(as hereinafter defined) will not constitute an acquisition that would cause a
Change in Control.  A “Non-Control Acquisition” will mean (i) an acquisition by
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Company or (B) any corporation or other person of which a majority of its
voting power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (ii) any acquisition by or directly
from the Company or any Subsidiary, or (iii) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in Section 9(j)(iii) below);
 
(ii) The individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such board, provided, that, any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors will be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (such term for purposes of this definition being as defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board of Directors (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, will be deemed an Incumbent Director; or
 
(iii) Consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation (an “Acquisition”), unless immediately following such
Reorganization, Sale or Acquisition:
 
(A) The stockholders of the Company immediately before such Reorganization, Sale
or Acquisition, beneficially own, directly or indirectly, immediately following
such Reorganization, Sale or Acquisition, more than fifty percent (50%)  of the
combined voting power of the outstanding Voting Securities of the Company
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such Reorganization, Sale or Acquisition;
 
(B) The individuals who were members of the Incumbent Board immediately before
the execution of the agreement providing for such Reorganization, Sale or
Acquisition constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and
 
(C) No person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or any person who, immediately before such
Reorganization, Sale or Acquisition, had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Voting Securities), has Beneficial
Ownership of thirty percent (30%) or more of the combined voting power of the
Surviving Corporation’s then outstanding Voting Securities;
 
 
Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 9(j) above will be deemed
to be a “Non-Qualifying Transaction.”
 
 
8 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities of the
Company as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increased the
proportional number of shares Beneficially Owned by the Subject Person.
 
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as “deferred compensation” for purposes
of Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the Treasury
Regulations.
 
(l)           Delay of Payment Required by Section 409A of the Code. It is
intended that (i) each payment or installment of payments provided under this
Agreement will be a separate “payment” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”),  and (ii) that the
payments will satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code, including those provided under Treasury
Regulations 1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii)
(regarding the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay).  Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) that any payments to be provided to the Executive pursuant to
this Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this
Agreement, then such payments will be delayed until the date that is six (6)
months after the date of the Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) with the Company or, if
earlier, the date of the Executive’s death.  Any payments delayed pursuant to
this Section 9(l) will be made in a lump sum on the first day of the seventh
month following the Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or, if earlier, the date of the
Executive’s death and any remaining payments required to be made under this
Agreement will be paid upon the schedule otherwise applicable to such payments
under the Agreement.  In addition, to the extent that any reimbursement, fringe
benefit or other, similar plan or arrangement in which the Executive
participates during the term of Executive’s employment under this Agreement or
thereafter provides for a "deferral of compensation" within the meaning of
Section 409A of the Code, (i) the amount eligible for reimbursement or payment
under such plan or arrangement in one calendar year may not affect the amount
eligible for reimbursement or payment in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid), (ii) subject to any shorter
time periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred; and (iii) any such reimbursement or payment
may not be subject to liquidation or exchange for another benefit.
 
 
 9

--------------------------------------------------------------------------------

 
10.           Representations.
 
(a)           The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.
 
(b)           The Executive represents and warrants that he is not a party to
any agreement or instrument which would prevent him from entering into or
performing his duties in any way under this Agreement.  The Executive also
acknowledges and agrees that upon entry into this Agreement his right to seek
severance for non-renewal of the Original Agreement shall be terminated as of
the date hereof and Executive shall not be entitled to any benefits under
Section 9(g) of the Original Agreement.
 
11.           Assignment; Binding Agreement. This Agreement is a personal
contract and the rights and interests of the Executive hereunder may not be
sold, transferred, assigned, pledged, encumbered, or hypothecated by him, except
as otherwise expressly permitted by the provisions of this Agreement. This
Agreement will inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive should die while
any amount would still be payable to him hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
 
12.           Confidentiality; Non-Solicitation; Non-Competition.
 
(a)           Non-Solicitation.
 
(i)           The Executive specifically acknowledges that the Confidential
Information described in this Section 12 includes confidential data pertaining
to current and prospective customers of the Company, that such data is a
valuable and unique asset of the Company’s business and that the success or
failure of the Company’s specialized business is dependent in large part upon
the Company’s ability to establish and maintain close and continuing personal
contacts and working relationships with such customers, and to develop proposals
which are specifically designed to meet the requirements of such customers.
Therefore, the Executive agrees that during the Term of this Agreement and for a
period of one (1) year after the Date of Termination, he will not, except on
behalf of the Company or with the Company’s express written consent, solicit,
either directly or indirectly, on his own behalf or on behalf of any other
person or entity, any customers with whom he had contact before the Date of
Termination to take any action which could reasonably be expected to adversely
affect the Company.
 
(ii)           The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective employees and agents of the Company, and
the Executive further agrees that during the Term of this Agreement, and until
for a period of one (1) year after the Date of Termination, the Executive will
not directly or indirectly solicit, on his own behalf or on behalf of any other
person or entity, the services of any person who is an employee or agent of the
Company or solicit any of the Company’s employees or agents to terminate their
employment or agency with the Company, except with the Company’s express written
consent.
 
(iii)           The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective vendors and suppliers of the Company, and
the Executive agrees that during the Term of this Agreement, and for a period of
one (1) year after the Date of Termination, the Executive will not directly or
indirectly solicit, on his own behalf or on behalf of any other
 
 
10 

--------------------------------------------------------------------------------

 
person or entity, any vendor or supplier of the Company for the purpose of
either providing products or services to do a business competitive with that of
the Company or terminating or changing (in an adverse manner) such vendor’s or
supplier’s relationship or agency with the Company.
 
(iv)           For purposes of this Section 12(a), references to the Company
mean the Company or any existing future subsidiary of the Company and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company.
 
(b)           Non-Competition.
 
(i)           The Executive covenants and agrees that during the Term of this
Agreement, and for a period of one (1) year after the Date of Termination, he
will not engage in or carry on, directly or indirectly, as an owner, employee,
agent, associate, consultant, or in any other capacity, a business competitive
with that conducted by the Company.  Other than following a termination of
employment pursuant to Section 9(g), a “business competitive with that conducted
by the Company” will mean any business or activity involved in information
management products, marketing solutions and other services related to customer
acquisition, growth and retention, including data collection, data integration
technology and services, database services, information technology outsourcing,
consulting and analytics services and consumer privacy products and services, or
any other significant business in which the Company or any of its subsidiaries
is engaged in, in each case where such products or services are competitive with
products or services offered by the Company or any of its subsidiaries that
constitute more than five percent (5%) of the Company’s revenues in any of its
eight (8) preceding fiscal quarters; provided, however, that following a
termination of employment pursuant to Section 9(g), a “business competitive with
that conducted by the Company” will mean any business or activity involved in
providing interactive marketing services solutions to its customers for
marketing across digital, Internet, email, mobile or direct mail channels or any
other significant business in which the Company or any of its subsidiaries is
engaged in, in each case where such products or services are competitive with
products or services offered by the Company or any of its subsidiaries that
constitute more than five percent (5%) of the Company’s revenues in any of its
eight (8) preceding fiscal quarters.  To “engage in or carry on” will mean to
have ownership in such business (excluding ownership of up to five percent (5%)
of the outstanding shares of a publicly-traded company) or to consult, work in,
direct or have responsibility for any area of such business, including but not
limited to the following areas: operations, technology strategy, sales,
marketing, product planning, research, design or development.
 
(ii)           During the Term of this Agreement, and for a period of one (1)
year after the Date of Termination, the Executive certifies and agrees that he
will promptly notify the CEO in writing of his employment or other affiliation
with any potentially competitive business or entity, before the commencement of
such employment or affiliation.
 
(c)           The parties intend that each of the covenants contained in this
Section 12 will be construed as a series of separate covenants, one for each
state of the United States, each county of each state of the United States, and
each foreign jurisdiction in which the Company does business or is preparing to
do business. Except for geographic coverage, each such separate covenant will be
deemed identical in terms to the covenant contained in the preceding subsections
of this Section 12. If, in any judicial proceeding, a court will refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
those subsections, then such unenforceable covenant (or such part) will be
deemed eliminated from this Agreement for the purpose of those proceedings to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 12
should ever be deemed to exceed the time or geographic limitations, or the scope
of this covenant is ever deemed to exceed that which is permitted by applicable
law, then such provisions will be reformed to the
 
 
  11

--------------------------------------------------------------------------------

 
maximum time, geographic limitations or scope, as the case may be, permitted by
applicable law. The unenforceability of any covenant in this Section 12 will not
preclude the enforcement of any other of said covenants or provisions of any
other obligation of the Executive or the Company hereunder, and the existence of
any claim or cause of action by the Executive or the Company against the other,
whether predicated on the Agreement or otherwise, will not constitute a defense
to the enforcement by the Company of any of said covenants.
 
(d)           If the Executive will be in violation of any provision of this
Section 12, then each time limitation set forth in this Section 12 will be
extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants in this Section 12 will be extended
for a period of time equal to the pendency of such proceedings, including all
appeals by the Executive.
 
13.           Ownership of Developments; Trade Secrets of Others. All
copyrights, patents, trade secrets, or other intellectual property rights
associated with any idea, concepts, techniques, inventions, processes, or works
of authorship developed or created by the Executive during the course of his
work for the Company or its clients, including past employment and with respect
to the services to be provided hereunder (collectively, the “Work Product”),
will belong exclusively to the Company and will, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product. Upon the request
of the Company, the Executive will take further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment. The Executive represents that he is not bound
by, and covenants that he will not enter into, any agreements, either written or
oral, which are in conflict with this Agreement. For purposes of this
Section 13, the term “Company” also will include any existing or future
affiliates of the Company.
 
14.           Company Remedies. The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character.  To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of Section
12 or Section 13 may be inadequate.  The Executive further acknowledges that
legal counsel of his choosing has reviewed this Agreement, that the Executive
has consulted with such counsel, and that he agrees to the terms herein without
reservation.  Accordingly, the Executive specifically agrees that the Company
will be entitled, in addition to any remedy at law or in equity, to (i) retain
any and all payments not yet paid to him under this Agreement in the event of
any breach by him of his covenants under Sections 12 and 13 hereunder, (ii) in
the event of such breach, seek monetary damages (including, but not limited to,
recovering payments previously made to the Executive under Section 9(e)(iii),
9(f)(iii), or 9(i)(iii)) and (iii) obtain preliminary and permanent injunctive
relief and specific performance for any actual or threatened violation of
Section 12 or Section 13 of this Agreement.  This provision with respect to
injunctive relief will not, however, diminish the right to claim and recover
damages, or to seek and obtain any other relief available to it at law or in
equity, in addition to injunctive relief.  Notwithstanding anything contained
herein, any amounts paid or payable to the Executive pursuant to this Agreement
or otherwise by the Company, including any equity compensation granted to the
Executive, may be subject to forfeiture or repayment to the Company in
accordance with Section 409A of the Code and pursuant to any clawback policy as
adopted by the Board from time to time and applicable to senior executives of
the Company, and Executive hereby agrees to be bound by any such policy.
 
 
 12

--------------------------------------------------------------------------------

 
15.           Parachute Payments.  Any provision of the Agreement to the
contrary notwithstanding, if any payment or benefit the Executive would receive
from the Company pursuant to the Agreement or otherwise ("Payment") would (i)
constitute a "parachute payment" within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the "Excise Tax"), then the Payment will be equal to the
Reduced Amount (defined below).  The "Reduced Amount" will be either (1) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (2) the entire Payment,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in the Executive's receipt, on an after-tax basis, of the greatest
amount of the Payment.  If a reduction in the Payment is to be made so that the
Payment equals the Reduced Amount, (x) the Payment will be paid only to the
extent permitted under the Reduced Amount alternative, and the Executive will
have no rights to an additional payments and/or benefits constituting the
Payment, and (y) reduction in payments and/or benefits will occur in the
following order: (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits paid
to the Executive. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Executive's equity awards. In no
event will the Company or any stockholder be liable to the Executive for any
amounts not paid as a result of the operation of this Section 15. The
professional firm engaged by the Company for general tax purposes as of the day
prior to the Closing will perform the foregoing calculations.  If the tax firm
so engaged by the Company is serving as accountant or auditor for the acquirer,
the Company will appoint a nationally recognized tax firm to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder.  The
tax firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and the Executive within fifteen (15) days before the Closing (if requested at
that time by the Company or the Executive) or such other reasonable time as
requested by the Company or the Executive. No portion of the Payment shall be
taken into account which in the opinion of tax counsel does not constitute a
“parachute payment” within the meaning of Code Section 280G(b)(2), including by
reason of Code Section 280G(b)(4)(A). Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
the Executive.
 
16.           Entire Agreement. This Agreement and the equity incentive plans
and agreements referenced herein contain all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersede as of
the Effective Date the Original Agreement and any other undertakings and
agreements, whether oral or in writing, previously entered into by them with
respect thereto. To the extent that any term or provision of any other document
or agreement executed by the Executive with or for the Company during the Term
of this Agreement, including, without limitation, Sections 4, 7, 8 and 11 of the
Acxiom Corporation Associate Agreement, conflicts or is inconsistent with this
Agreement, the terms and conditions of this Agreement shall prevail and
supersede such inconsistent or conflicting term or provision, except to the
extent, if any, expressly provided otherwise in such other document or agreement
with specific reference to this Agreement. The Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that the
Executive has been represented by counsel selected by the Executive.
 
 
 13

--------------------------------------------------------------------------------

 
17.           Amendment, Modification or Waiver. No provision of this Agreement
may be amended or waived, unless such amendment or waiver is agreed to in
writing, signed by the Executive and by a duly authorized officer of the
Company. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.
 
18,           Notices. Any notice to be given hereunder will be in writing and
will be deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:



 
To the Executive at:
John Adams
62 Ritz Cove Drive
Dana Point, CA 92629
 






 
To the Company at:
Acxiom Corporation
601 East Third Street
Little Rock, Arkansas 72201
Attention: General Counsel
Facsimile: (501) 252-0303
 



Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, will be
deemed given on the date transmitted by facsimile or five days after post-marked
if sent by U.S. mail.
 
19.           Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances will be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, will not be affected thereby,
and each provision hereof will be validated and will be enforced to the fullest
extent permitted by law.
 
20.           Governing Law. This Agreement will be governed by and construed
under the internal laws of the State of Arkansas, without regard to its conflict
of laws principle.
 
21.           Jurisdiction and Venue. This Agreement will be deemed performable
by all parties in, and venue will exclusively be in the state or federal courts
located in the State of Arkansas. The Executive and the Company hereby consent
to the personal jurisdiction of these courts and waive any objections that such
venue is objectionable or improper.
 
22.           Headings. All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
23.           Withholding. All payments to the Executive under this Agreement
will be reduced by all applicable withholding required by federal, state or
local law. 
 
 
 14

--------------------------------------------------------------------------------

 
24.           Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
 
25.           409A
 
(a) Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”
 
(b) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.
 
(c) For the avoidance of doubt, any payment due under this Agreement within a
period following Executive’s termination of employment, death, Disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.
 
(d) It is intended that the Agreement, to the extent practicable, comply and be
interpreted in accordance with Section 409A of the Code, and the Company shall,
as necessary, adopt such conforming amendments as are necessary to comply with
Section 409A of the Code without reducing the benefits payable hereunder without
the express written consent of the Employee.
 


 
[Signature Page Follows]
 

 
15 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.
 
 

 
ACXIOM CORPORATION
 
 
By: /s/ John A. Meyer      
       John A. Meyer
       CEO & President
 
 
 
     
EXECUTIVE
 
 
/s/ John A. Adams         
John A. Adams

 
 

 
16 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of General Release
 
This Release (this “Release”), dated as of ________, is made by and among John
Adams (the “Executive”) and Acxiom Corporation (the “Company”).
 
WHEREAS, the parties hereto entered into that certain Amended and Restated
Employment Agreement dated as of November XX, 2010 (the “Agreement”);
 
WHEREAS, the Executive’s employment with the Company has been terminated in a
manner described in Section ____ of the Agreement;
 
WHEREAS, pursuant to Section ___ of the Agreement, it is a condition precedent
to the Company’s obligation to make the payments under Section ___, that the
Executive executes and delivers this Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.      Executive Release. The Executive, ON BEHALF OF HIMSELF, HIS SPOUSE,
ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS,
PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL AND ANY OTHER PERSON CLAIMING
BY, THROUGH OR UNDER THE EXECUTIVE (TOGETHER, THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, or any other federal, state or local
law relating to employment or discrimination in employment) arising out of or
relating to the Executive’s employment by the Company or his services as an
officer or employee of the Company or any of its subsidiaries, or otherwise
relating to the termination of such employment or the Agreement (collectively,
“Claims”); provided, however, such general release will not limit or release the
Company Parties from their respective obligations (i) under the Agreement that
expressly survive termination of employment, (ii) under the Company’s benefit
plans and agreements that expressly survive termination of employment, including
without limitation the Company’s equity incentive plans, (iii) in respect of the
Executive’s services as an officer or director of the Company or any of its
subsidiaries, pursuant to any director and officer indemnification agreements or
as provided by law or the certificates of incorporation or by-laws (or like
constitutive documents) of the Company or any of its subsidiaries or [(iv)
insert at the time of termination a description of any other agreements with the
Company that expressly survive the Executive’s termination]. The Executive, ON
BEHALF OF HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that
no other person or entity has initiated or, to the extent within his control,
will initiate any such proceeding on his or their behalf.
 
 
 

--------------------------------------------------------------------------------

 
2.         Non-Disparagement. The Executive agrees that, for a period of two (2)
years following the date hereof, the Executive shall not, in any communications
with the press or other media or any customer, client or supplier of the Company
or any of its subsidiaries, make any statement which disparages or is derogatory
of the Company or any of its subsidiaries or any of their respective directors
or senior officers; provided, however, that this Section 2 shall apply to the
Executive only for so long as the Company, its subsidiaries and their respective
directors and senior officers refrain from making any such communication which
disparages or is derogatory of the Executive.
 
3.         Acknowledgement of Waiver of Claims under ADEA. The Executive
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary. The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled. The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given seven (7) days
following the execution of this Release to revoke this Release.
 
4.         Acknowledgment. The parties hereto acknowledge that they understand
the terms of this Release and that they have executed this Release knowingly and
voluntarily. The Executive acknowledges that, in consideration for the covenants
and releases contained herein, he will receive the payments as described in
Section ____ of the Agreement, and that he would not receive such payment
without the execution of this Release.  Furthermore, the Executive acknowledges
that amounts paid or payable to the Executive pursuant to the Agreement or
otherwise by the Company, including any equity compensation granted to the
Executive, may be subject to forfeiture or repayment to the Company pursuant to
any clawback policy as adopted by the Board from time to time and applicable to
senior executives of the Company, and Executive hereby agrees to be bound by any
such policy.
 
5.         Severability. All provisions of this Release are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.
 
6.         Specific Performance. If a court of competent jurisdiction determines
that the Executive has breached or failed to perform any part of this Release,
the Executive agrees that the Company will be entitled to seek injunctive relief
to enforce this Release.
 
7.         Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Arkansas without reference to
principles of conflict of laws.
 
8.         Jurisdiction and Venue. This Release will be deemed performable by
all parties in, and venue will exclusively be in the state and federal courts
located in, the State of Arkansas. The Executive hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue in
objectionable or improper.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.
 
 
 

 
_________________________________
John A. Adams, individually

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------